         Exhibit 10.1


Execution Version
SECURITY PURCHASE AGREEMENT
This Security Purchase Agreement (this “Agreement”) is made as of June [__],
2020 (the “Effective Date”) by and between Amyris, Inc., a Delaware corporation
(the “Company”), and each of the purchasers listed on Annex A hereto (each a
“Purchaser,” and together the “Purchasers”).
1.Issuance of Securities. Effective as the Effective Date, the Company will
issue and sell to the Purchasers an aggregate of (i) [______] shares (the
“Common Shares”) of the Company’s Common Stock, $0.0001 par value per share (the
“Common Stock”) and (ii) [______] shares (the “Preferred Shares” and, together
with the Common Shares, the “Shares”, and the Shares together with the
Underlying Shares (as defined below), the “Securities”) of the Company’s Series
E Convertible Preferred Stock, par value $0.0001 per share (the “Preferred
Stock”), in each case as specified on Annex A. Each Purchaser will purchase the
Shares set forth on Annex A at a price of $3.00 per Common Share or $1,000.00
per Preferred Share (the “Purchase Price”) in cash, which price has been
determined by the Company’s board of directors to be the fair market value per
share of the Shares. The total purchase price payable by the Purchasers for the
Securities is $[______] (the “Total Purchase Price”). The specific number of
Common Shares and/or Preferred Shares to be purchased by and issued to each
Purchaser hereunder, and the purchase price payable hereunder by each Purchaser
for such Common Shares and/or Preferred Shares, are set forth next to such
Purchaser’s name on Annex A hereto.
2.Closing and Delivery.
(a)Closing. Subject to the satisfaction of the closing conditions set forth in
Section 6, the closing (“Closing”) of the transactions contemplated hereby shall
occur no later than five (5) Business Days following the date of this Agreement
(such date, the “Closing Date”). The Closing shall be held at the offices of
Fenwick & West LLP, 801 California Street, Mountain View, California 94041, or
at such other time and place as the Company and the Purchasers mutually agree
upon. “Business Day” shall mean any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
(b)Delivery. On or prior to the Closing Date, (i) the Company shall deliver to
each Purchaser certificates or book-entry statements (“Certificates”),
representing such aggregate number of Common Shares and Preferred Shares as set
forth opposite such Purchaser’s name on Annex A to the address and in the manner
as is set forth on such Purchaser’s signature page hereto (or as otherwise set
forth in such Purchaser’s delivery instructions), duly executed on behalf of the
Company and registered in the name of such Purchaser (or its nominee per its
instructions) in the manner as is set forth on such Purchaser’s signature page
hereto and (ii) at the Closing, upon confirmation that the applicable
Certificates have been received by each Purchaser’s respective custodian, each
Purchaser shall pay its respective aggregate Purchase Price to the Company for
the Shares to be issued and sold to such Purchaser at the Closing, by
         



--------------------------------------------------------------------------------



wire transfer of immediately available funds in accordance with the Company’s
written wire instructions.
(c)Authorized Shares. The Company covenants that as of the date hereof it has
reserved, and during the period the Preferred Stock is outstanding it will
maintain reserved, from its authorized and unissued Common Stock, free of
preemptive rights and other similar contractual rights of stockholders, a number
of its authorized but unissued shares of Common Stock equal to the aggregate
number of shares of Common Stock necessary to effect the conversion of the
Preferred Stock (the “Underlying Shares”) pursuant to the Certificate of
Designation of Preferences, Rights and Limitations of Series E Convertible
Preferred Stock to be filed prior to the Closing by the Company with the
Secretary of State of the State of Delaware, in the form of Exhibit C attached
hereto (the “Certificate of Designation”). No procedures are required of a
Purchaser in order to convert the Preferred Shares. No additional legal opinion,
other information or instructions shall be required of the Purchasers to convert
their Preferred Shares. The Company shall honor conversions of the Preferred
Shares and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in this Agreement, the schedules and
exhibits attached hereto, the Certificate of Designation, the Irrevocable
Transfer Agent Instructions (as defined below) and any other documents or
agreements explicitly contemplated hereunder (collectively, the “Transaction
Documents”.) Each Purchaser acknowledges that the Company shall not be required
to issue any shares of Common Stock to a Purchaser upon conversion of any
Preferred Shares until receipt of Stockholder Approval (as defined in the
Certificate of Designation).
(d)Stockholder Approval. The Company shall obtain stockholder approval for the
issuance of shares of Common Stock issuable upon conversion of the Preferred
Stock as is required by the applicable rules and regulations of the Nasdaq
Global Select Market or any successor entity (the “Nasdaq Stock Market”),
including Nasdaq Listing Standard Rule 5635(d), from the stockholders of the
Company with respect to the transactions contemplated by the Transaction
Documents, including the issuance of all of the Underlying Shares in excess of
19.99% of the issued and outstanding Common Stock on the date hereof (the
“Stockholder Approval”). In no event shall the Company be obligated to issue
shares of Common Stock upon conversion of the Preferred Shares to the extent
such issuance would breach the Company’s obligations under the Nasdaq Listing
Standard Rules.
3.Company Representations. Except as set forth in the supplemental disclosure
schedule attached hereto as Exhibit D (such supplemental disclosure schedule,
along with disclosure contained in the management presentation prepared and
provided by the Company to each Purchaser prior to the date hereof, the
“Supplemental Disclosure Document”), the Company represents and warrants to each
Purchaser, as of the date hereof and as of the Closing Date, as follows:
(a)Organization and Standing. Each of the Company and its “Subsidiaries” (which
for purposes of this Agreement means any significant subsidiary as defined in
Rule 405 of the Securities Act of 1933, as amended (the “Securities Act”)) is
duly incorporated, validly existing, and in good standing under the laws of the
jurisdiction in which it
        2 

--------------------------------------------------------------------------------



is incorporated. The Company has all requisite power and authority to own and
operate its properties and assets and to carry on its business as presently
conducted and as proposed to be conducted. Each of the Company and its
Subsidiaries is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company and its Subsidiaries taken as whole or the ability of the Company
to perform its obligations under the Transaction Documents (a “Material Adverse
Effect”). The Company has no Subsidiaries except as set forth on Annex B hereto.
(b)Power. The Company has all requisite corporate power and authority to execute
and deliver the Transaction Documents, to sell and issue the Securities
hereunder, and to carry out and perform its obligations under the terms of the
Transaction Documents.
(c)Authorization. The execution, delivery, and performance of each Transaction
Document by the Company has been duly authorized by all requisite action on the
part of the Company and its officers, directors and stockholders (other than the
Stockholder Approval), and each Transaction Document constitutes the legal,
valid, and binding obligation of the Company enforceable in accordance with its
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies (the “Enforceability Exceptions”).
(d)Consents and Approvals. Except for any Current Report on Form 8-K, Notice of
Exempt Offering of Securities on Form D to be filed by the Company in connection
with the transaction contemplated hereby, any required filing with the Nasdaq
Stock Market and the Stockholder Approval and the filing of such Registration
Statement(s) (as defined in Section 8 hereof) as required under Section 8
hereof, neither the Company nor any of its Subsidiaries is required to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order to consummate the
transactions contemplated by the Transaction Documents. Assuming the accuracy of
the representations of the Purchasers in Section 4, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any court, regulatory body, administrative agency, self-regulatory organization,
stock exchange or market (including the Nasdaq Stock Market), or other
governmental body is required for the execution and delivery of the Transaction
Documents, the valid issuance, sale and delivery of the Securities to be sold
pursuant to the Transaction Documents other than such as have been or will be
made or obtained, or for any securities filings required to be made under
federal or state securities laws applicable to the offering of the Securities.
The Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to this Section 3(d).
(e)Non-Contravention. The execution and delivery of the Transaction Documents,
the issuance, sale and delivery of the Securities to be sold by the Company
under the
        3 

--------------------------------------------------------------------------------



Transaction Documents (including, subject to the Company obtaining Stockholder
Approval, the issuance of Underlying Shares upon the conversion of Preferred
Shares), the performance by the Company of its obligations under the Transaction
Documents and the consummation of the transactions contemplated hereby or
thereby (including without limitation, the issuance of the Shares and the
reservation for issuance of the Underlying Shares) do not and will not
(a) conflict with, result in the breach or violation of, or constitute (with or
without the giving of notice or the passage of time or both) a violation of, or
default under, (i) any bond, debenture, note or other evidence of indebtedness,
or under any lease, license, franchise, permit, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which it or its
properties may be bound or affected, (ii) the Company’s restated certificate of
incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), or the equivalent document with respect to any of
the Company’s Subsidiaries, as amended and as in effect on the date hereof, or
(iii) subject to Stockholder Approval, any statute or law, judgment, decree,
rule, regulation, ordinance or order of any court or governmental or regulatory
body (including the Nasdaq Stock Market), governmental agency, arbitration panel
or authority applicable to the Company, any of its subsidiaries or their
respective properties, except in the case of clauses (i) and (iii) for such
conflicts, breaches, violations or defaults that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (b) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of the Company or any of its Subsidiaries or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness or any
material indenture, mortgage, deed of trust or any other agreement or instrument
to which the Company or any if its Subsidiaries is a party or by which the
Company or any of its Subsidiaries is bound or to which any of the property or
assets of the Company is subject. For purposes of this Section 3(e), the term
“material” shall include agreements, instruments, contracts or proposed
transactions to which the Company is a party or by which it is bound involving
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $100,000 in a 12-month period.
(f)Issuance of Securities. The Shares are duly authorized and when issued and
paid for pursuant to the terms of the Transaction Documents will be validly
issued, fully paid, and nonassessable, and will be free of any liens or
encumbrances with respect to the issuance thereof; provided, however, that the
Shares shall be subject to restrictions on transfer under state or federal
securities laws as set forth in the Transaction Documents, or as otherwise may
be required under state or federal securities laws as set forth in the
Transaction Documents at the time a transfer is proposed. Except as disclosed in
reports, schedules, forms, proxy statements, statements and other documents
filed by the Company with the Securities and Exchange Commission (the “SEC”)
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) during the two (2) years prior to the date hereof
(all of the foregoing filed prior to the date hereof and all exhibits and
appendices included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”), the issuance and delivery of the Shares
will not be subject to preemptive, co-sale, right of first refusal or any other
        4 

--------------------------------------------------------------------------------



similar rights of any stockholder of the Company or any other person, or any
liens or encumbrances or result in the triggering of any anti-dilution or other
similar rights under any outstanding securities of the Company. The Underlying
Shares issuable upon conversion of the Preferred Stock have been duly authorized
and, when issued and paid for in accordance with the terms of this Agreement and
as set forth in the Certificate of Designation, will be validly issued, fully
paid, and nonassessable, and will be free of any liens or encumbrances with
respect to the issuance thereof; provided, however, that the Underlying Shares
shall be subject to restrictions on transfer under state or federal securities
laws as set forth in the Transaction Documents, or as otherwise may be required
under state or federal securities laws as set forth in the Transaction Documents
at the time a transfer is proposed. Except as disclosed in the SEC Documents,
the issuance and delivery of the Underlying Shares will not be subject to
preemptive, co-sale, right of first refusal or any other similar rights of any
stockholder of the Company or any other person, or any liens or encumbrances or
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.
(g)No Bad Actors. None of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Placement, any beneficial owner of 20% or more of the
Company’s outstanding voting securities, calculated on the basis of voting
power, nor any promoter (as that term is defined in Rule 405 under the 1933 Act)
connected with the Company in any capacity is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) of the 1933 Act.
(h)No Registration. Assuming the accuracy of each of the representations and
warranties of the Purchasers in Section 4 hereof, the issuance by the Company of
the Securities is exempt from registration under the Securities Act.
(i)Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
that the obligations of each Purchaser under this Agreement and the other
Transaction Documents are several and not joint. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries (or in any similar capacity) with respect
to this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Purchaser or any of
its representatives or agents in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by the
Company and its representatives.
(j)No General Solicitation; Placement Agent’s Fees. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged
        5 

--------------------------------------------------------------------------------



in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Purchaser or its investment advisor) relating to
or arising out of the transactions contemplated hereby. The Company acknowledges
that it has engaged Jefferies LLC, Cowen and Company, LLC and Oppenheimer & Co.
Inc. as placement agents (the “Agents”) in connection with the sale of the
Securities. Other than the Agents, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.
(k)No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Securities to
require approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions (other than the Stockholder Approval),
including, without limitation, under the rules and regulations of any exchange
on which any of the securities of the Company are listed or designated. None of
the Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of the issuance of any of the Securities under the
Securities Act or cause the offering of the Securities to be integrated with
other offerings for purposes of any such applicable stockholder approval
provisions.
(l)Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the State of Delaware which is or could become applicable to any Purchaser as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Purchaser’s
ownership of the Securities. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
(m)SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act. The Company has delivered to the
Purchasers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of
        6 

--------------------------------------------------------------------------------



the circumstances under which they were made, not misleading. The Supplemental
Disclosure Document, as of its date and as of the date hereof, did not and does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
filing dates, except as set forth in the Company’s Annual Report on Form 10-K
filed with the SEC on October 1, 2019, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Purchasers which is
not included in the SEC Documents, including, without limitation, disclosure
contained in any information referred to in Section 4(c) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made not misleading.
(n)Absence of Certain Changes. Since March 31, 2020, there has been no material
adverse change to, and no material adverse development in, the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Since March 31,
2020, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, outside
of the ordinary course of business or (iii) had capital expenditures,
individually or in the aggregate, outside of the ordinary course of business.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead any such creditor to do so. The Company and its Subsidiaries, individually
and on a consolidated basis, are not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). For purposes of this Section 3(n), “Insolvent”
means, with respect to any Person (as defined in Section 3(u)), (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness (as defined in Section 3(u)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
(o)No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur,
        7 

--------------------------------------------------------------------------------



with respect to the Company or any of its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced.
(p)Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as
disclosed in the SEC Documents, the Company is not in violation of any of the
rules, regulations or requirements of the Nasdaq Stock Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Nasdaq Stock Market in the foreseeable
future. Since March 31, 2020, (i) the Common Stock has been included for listing
on the Nasdaq Stock Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Nasdaq Stock Market and (iii) except as set forth in
the SEC Documents, the Company has received no communication, written or oral,
from the SEC or the Nasdaq Stock Market regarding the suspension or delisting of
the Common Stock from the Nasdaq Stock Market. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses as
currently conducted, except where the failure to possess such certificates,
authorizations or permits would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
(q)Foreign Corrupt Practices. None of the Company, the Company’s Subsidiaries or
any director or officer of the Company, or, to the Company’s knowledge, any
agent, employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its, his or her actions for, or on behalf of,
the Company or any of its Subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
(r)Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
        8 

--------------------------------------------------------------------------------



hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
(s)Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof, none of the officers or
directors of the Company or any of its Subsidiaries, and, to the knowledge of
the Company, none of the employees of the Company or any of its Subsidiaries, is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner; provided that certain of the Purchasers party to
this Agreement may be affiliates of directors of the Company.
(t)Equity Capitalization. The capitalization of the Company as of March 31, 2020
is as set forth in the Company’s Form 10-Q filed with the SEC on May 11, 2020.
All of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. The Company has not issued any
capital stock since March 31, 2020 other than to reflect stock option and
warrant exercises or vesting of restricted stock units that do not, individually
or in the aggregate, have a material effect on the issued and outstanding
capital stock, options and other securities of the Company. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents that have not been effectively waived as of the Closing Date. Except
as set forth in the SEC Documents or as a result of the purchase and sale of the
Shares: (i) none of the Company’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act (except for the registration rights granted pursuant to Section 8
hereof); (vi) there are no outstanding securities or instruments of the Company
or any of its Subsidiaries which contain any redemption or similar
        9 

--------------------------------------------------------------------------------



provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not
reasonably be expected to have a Material Adverse Effect. The Company has
furnished to the Purchasers, or filed as exhibits to the SEC Documents, true,
correct and complete copies of the Company’s Certificate of Incorporation, the
Company’s Bylaws, and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.
(u)Indebtedness and Other Contracts. Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result, or
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. The SEC Documents provide a detailed description of the material
terms of any such outstanding Indebtedness of the Company. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not
        10 

--------------------------------------------------------------------------------



assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
(v)Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Nasdaq Stock
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise. No court,
administrative body or arbitral body has issued any order, judgment, decree or
injunction restricting the operation of the business of the Company or any of
its Subsidiaries.
(w)Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
(x)Employee Relations.
a.Except as disclosed in the SEC Documents, neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company and its Subsidiaries believe that their relations
with their employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.
        11 

--------------------------------------------------------------------------------



b.The Company and its Subsidiaries, to their knowledge, are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
i.Title. The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
ii.Intellectual Property Rights. The Company owns, possesses or can acquire on
reasonable terms sufficient trademarks, service marks, trade names, patents,
copyrights (including registrations and applications for any of the foregoing),
domain names, licenses, approvals, trade secrets, know how, inventions,
technology and other similar rights (collectively, “Intellectual Property
Rights”) reasonably necessary to conduct its business as now conducted and as
proposed to be conducted as set forth in the SEC Documents. To the Company’s
knowledge, the operation of the business of the Company, as now conducted or as
proposed to be conducted in the SEC Documents, together with the Company’s use
of the Company’s Intellectual Property Rights, does not conflict with, infringe,
misappropriate or otherwise violate the Intellectual Property Rights of any
third party. Except as disclosed in the SEC Documents, no actions, suits, claims
or proceedings have been asserted, or, to the best of our knowledge, threatened
against the Company alleging any of the foregoing or seeking to challenge, deny
or restrict the operation of the business of the Company and the Company is
unaware of any facts which would form a reasonable basis for any such claim.
Except as disclosed in the SEC Documents, the Company has not received any
notice of a claim of infringement, misappropriation or conflict with
Intellectual Property Rights of others, except for such claims that would not,
individually or the in aggregate, be reasonably expected to have a Material
Adverse Effect.
Except as disclosed in the SEC Documents, the Intellectual Property Rights owned
by the Company and, to the knowledge of the Company, any Intellectual Property
Rights licensed to the Company have not been adjudged invalid or unenforceable,
in whole or in part, and there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property Rights, and the Company is unaware of
any facts which would form a reasonable basis for any such challenge, except for
such actions, suits, proceedings, or claims that would not, individually or the
in aggregate, be reasonably expected to have a Material Adverse Effect. Except
as otherwise disclosed in the SEC Documents, the Company is not a party to or
bound by any options, licenses or agreements with respect to the Intellectual
Property Rights of any other person or entity that are required to
        12 

--------------------------------------------------------------------------------



be set forth in the SEC Documents. None of the technology or intellectual
property used by the Company in its business has been obtained or is being used
by the Company in violation of any contractual obligation binding on the Company
or, to the Company’s knowledge, any of its officers, directors or employees or
otherwise in violation of the rights of any persons.
The Company has duly and properly filed or caused to be filed with the U.S.
Patent and Trademark Office (the “PTO”), foreign patent authorities and/or
international patent authorities all patent applications disclosed in the SEC
Documents as owned by the Company (the “Company Patent Applications”). The
Company has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation during
prosecution of the Company Patent Applications. To the Company’s knowledge, the
Company Patent Applications disclose patentable subject matters, correctly name
the inventors of the claimed subject matter and the Company has not been
notified of any inventorship challenges nor has any interference been declared
or provoked. In addition, no material fact is known by the Company that would
preclude the issuance of patents with respect to the Company Patent
Applications, or that would render such patents, if issued, invalid or
unenforceable.
The Company has used its best efforts, but in no event less than those efforts
which would accord with normal industry practice, to maintain the
confidentiality of the trade secrets and other confidential Intellectual
Property Rights used in connection with the Company’s business. Except as would
not reasonably be expected to have a Material Adverse Effect, all material trade
secrets used in connection with the Company’s business are valid and
protectible. Furthermore, (i) there has been no misappropriation of any material
trade secrets or other material confidential Intellectual Property Rights used
in connection with the business of the Company by any person; (ii) no employee,
independent contractor or agent of the Company has misappropriated any trade
secrets of any other person in the course of performance as an employee,
independent contractor or agent of the Company; (iii) no third party is using or
has been granted any rights to use any trade secret or other confidential
Intellectual Property Rights material to the business of the Company; and
(iv) no employee, independent contractor or agent of the Company is in default
or breach of any term of any employment agreement, nondisclosure agreement,
assignment of invention agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of
Intellectual Property Rights, in each case, except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
iii. Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
        13 

--------------------------------------------------------------------------------



chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
iv.Periodic Review of Costs of Environmental Compliance. In the ordinary course
of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.
v.Subsidiary Rights. The Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.
vi.Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
vii.Internal Accounting and Disclosure Controls. Except as set forth in the SEC
Documents, the Company maintains a system of internal controls over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act)
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as set forth in the SEC Documents, the Company maintains
disclosure controls and procedures (as such term is defined in Rules 13a-15(e)
and 15d-15(e) under the 1934 Act) that are effective in
        14 

--------------------------------------------------------------------------------



ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed in to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
the Company’s management, including its principal executive officer and its
principal financial officer, as appropriate, to allow timely decisions regarding
required disclosure. Except as set forth in the SEC Documents, during the twelve
months prior to the date hereof neither the Company nor any of its Subsidiaries
have received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company or any of its Subsidiaries.
viii.Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and any Subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in the SEC Documents and is not so disclosed or that otherwise would be
reasonably expected to have a Material Adverse Effect.
ix.Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
x.Transfer Taxes. On the Closing Date, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to each Purchaser hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
xi.Manipulation of Price. Neither the Company, any Subsidiary, nor any of their
respective officers or directors has, and to the Company’s knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agents, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Agents, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.
xii.Disclosure. The Company confirms that prior to the date hereof it has
provided each Purchaser with a copy of the Amyris, Inc. Management Presentation
dated May 2020 and has afforded such Purchaser reasonable opportunity to ask
questions of the Company’s management with respect thereto. The Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that constitutes
or could reasonably be expected to constitute material, nonpublic information
that will not be included in the 8-K Filing (as defined below). The Company
        15 

--------------------------------------------------------------------------------



understands and confirms that each of the Purchasers will rely on the foregoing
representations in entering into this Agreement, acquiring the Securities to be
acquired by such Purchaser hereunder and subsequently effecting transactions in
securities of the Company. All disclosure provided to the Purchasers regarding
the Company or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the Supplemental Disclosure Document, furnished
by or on behalf of the Company is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
xiii.Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement to the contrary notwithstanding, but subject to compliance by the
Purchasers with applicable law, it is understood and acknowledged by the Company
(i) that none of the Purchasers have been asked by the Company or its
Subsidiaries to agree, nor has any Purchaser agreed with the Company or its
Subsidiaries, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including, without
limitation, short sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (iii) that any
Purchaser, and counterparties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that no Purchaser shall be deemed to have
any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that,
subject to compliance by the Purchasers with applicable law, (a) one or more
Purchasers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Shares deliverable with
respect to Securities are being determined and (b) such hedging and/or trading
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging and/or trading
activities are being conducted.
xiv.U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Purchaser’s request.
        16 

--------------------------------------------------------------------------------



xv.Shell Company. The Company is not now and has not been, at any time during
the past three (3) years, a shell company as defined by Rule 405 of the
Securities Act and has never been an issuer subject to Rule 144(i) under the
Securities Act.
xvi.Reliance. The Company agrees and acknowledges that the Agents may rely on
the representations, warranties, agreements and covenants of the Company
contained in the Agreement as if such representations, warranties, agreements
and covenants, as applicable, were made directly to the Agents. The Company
further agrees that the Agents may rely on any legal opinion(s) to be delivered
pursuant to the Agreement.
xvii.Exculpation. The Company agrees, for the express benefit of the Agents, the
Agents’ affiliates and their respective representatives, that:
(A) None of the Agents or any of their affiliates or any of their respective
representatives (i) has any duties or obligations other than those specifically
set forth herein or in each of the engagement letters by and between the Company
and each of the Agents (the “Engagement Letters”), (ii) shall be liable for any
improper payment made in accordance with information provided by the Company,
(iii) makes any representation or warranty pursuant to the Agreement or in
connection with any of the transactions contemplated thereby, or (iv) shall be
liable for (x) any action taken, suffered or omitted by any of them in good
faith and reasonably believed to be authorized or within the discretion, rights
or powers conferred upon any of them by the Agreement or (y) anything which any
of them may do or refrain from doing in connection with the Agreement, except
for their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.
(B) None of the Agents, any of their affiliates or any of their respective
representatives shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with the Agreement, (ii) the contents, validity, accuracy, value or
genuineness of any certificate, report or other document delivered by or on
behalf of the Company, any Purchaser or any other party pursuant to the
Agreement or in connection with any of the transactions contemplated thereby,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in the Agreement, (iv) the validity,
enforceability, effectiveness or genuineness of the Agreement, or (v) the
satisfaction of any condition set forth in the Agreement.
(C) The Agents, their affiliates and their respective representatives shall be
entitled to (i) rely on, and shall not incur any liability for acting upon, any
certificate, instrument, opinion, notice, letter or any other document or
security delivered to any of them by or on behalf of the Company, (ii) consult
with legal counsel and other experts, and shall not be liable for any action
taken or not taken in accordance with the advice of any such counsel or experts,
and (iii) be indemnified by the Company for acting as Agents pursuant to the
indemnification provisions set forth in the Engagement Letters.
        17 

--------------------------------------------------------------------------------



4.Investment Representations. In connection with the receipt of the Securities
pursuant to this Agreement, each Purchaser, severally and not jointly,
represents to the Company as of the date hereof and as of the Closing Date as
follows:
xviii.No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement do not and will not contravene or constitute a default under, or
violation of, or be subject to penalties under, (i) any agreement (or require
the consent of any party under any such agreement that has not been made or
obtained) to which such Purchaser is a party, or (ii) any judgment, injunction,
order, decree or other instrument binding upon such Purchaser, except where such
contravention, default, violation or failure to obtain a consent, individually
or in the aggregate, would not reasonably be expected to impair Purchaser’s
ability to perform fully any obligation which Purchaser has or will have under
this Agreement.
xix.Accredited Investor Status. Such Purchaser understands the definition of the
term “accredited investor” within the meaning of Rule 501(a) of Regulation D,
promulgated by the SEC under the Securities Act, and such Purchaser qualifies as
an accredited investor.
xx.No Public Sale or Distribution. Such Purchaser is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities. Such Purchaser is acquiring the Securities for investment for its
own account only and not with a view to, or for resale in connection with, any
public sale or “distribution” thereof within the meaning of the Securities Act
or under any applicable provision of state law in violation of the Securities
Act or such applicable provision of state law. Such Purchaser does not have any
present intention to transfer the Securities to any other person or entity in
such a “distribution;” provided, however, that by making the representations
herein, such Purchaser (i) does not agree to hold any of the Securities it
acquires for any minimum or other specific term and (ii) reserves the right to
dispose of any or all the Securities it acquires at any time in accordance with
or pursuant to a registration statement or a registration exemption under the
Securities Act and pursuant to the applicable terms of this Agreement.
xxi.Reliance on Exemptions. Such Purchaser understands that the Securities have
not been registered under the Securities Act by reason of a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of such Purchaser’s investment intent as expressed herein. Such Purchaser
understands that the Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, such
Purchaser must hold the Securities indefinitely unless they are registered with
the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. Such Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale except for the registration rights granted pursuant to
Section 8 hereof.
xxii.Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Purchaser. Such Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the
        18 

--------------------------------------------------------------------------------



Company. Neither such inquiries nor any other due diligence investigations
conducted by such Purchaser or its advisors, if any, or its representatives
shall modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained herein. Such Purchaser understands that
its investment in the Securities involves a high degree of risk and is able to
afford a complete loss of such investment. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Such Purchaser has not relied on any information or advice furnished by or on
behalf of the Agents in connection with the transactions contemplated hereby.
xxiii.No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
xxiv.Transfer or Resale. Such Purchaser understands that except for the
registration rights granted pursuant to Section 8 hereof: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Purchaser shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Purchaser provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act, as amended, (or a
successor rule thereto); (ii) any sale of the Securities made in reliance on
Rule 144 or Rule 144A may be made only in accordance with the terms of Rule 144
or Rule 144A and further, if Rule 144 or Rule 144A is not applicable, any resale
of the Securities under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder; and
(iii) neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. The
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement, including, without
limitation, this Section 4(g).
xxv.Legends. Such Purchaser understands that the Certificates representing the
Preferred Shares and, until such time as the resale of the Common Shares and the
Underlying Shares has been registered under the Securities Act as contemplated
by Section 8 hereof, the Certificates representing the Shares, except as set
forth below, shall bear any legend as required
        19 

--------------------------------------------------------------------------------



by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such Certificates):
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
The legend set forth above shall be removed and the Company shall issue a
Certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of a law firm reasonably acceptable to the Company, in a
form reasonably acceptable to the Company, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the Securities Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.
xxvi.Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Purchaser and shall constitute the
legal, valid and binding obligations of such Purchaser enforceable against such
Purchaser in accordance with its terms, except as such enforceability may be
limited by Enforceability Exceptions.
xxvii.Independent Investigation. Such Purchaser acknowledges and agrees that in
making its decision to enter into the Agreement, such Purchaser has not relied
on the advice of, or any representations by the Agents or any of the Agents’
affiliates or any representatives of the Agents or their affiliates in making
such decision, and (b) neither the Agents nor any of their representatives have
any responsibility with respect to the completeness or accuracy of any
information or materials furnished to such Purchaser in connection with the
transactions contemplated by the Agreement.
        20 

--------------------------------------------------------------------------------



xxviii.Private Placement. The parties agree that the offer and sale of the
Securities pursuant to this Agreement have been conducted pursuant to Rule
506(b) of Regulation D as promulgated by the SEC under the Securities Act.
xxix.Acknowledgement of Bad Actor Disclosure. The Purchaser Acknowledges the
disclosure pursuant to Rule 506(d) of Regulation D promulgated under the
Securities Act, related to the certain “bad actor disqualification” event (as
defined in Rule 506(d) of Regulation D promulgated under the Securities Act) in
Exhibit G hereto with respect to Jefferies LLC.
5.Covenants.
xxx.Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
xxxi.Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Purchaser promptly after such filing. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchasers on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.
xxxii.Reporting Status. Until the earlier of (i) the date on which the
Purchasers shall have sold all the Common Shares and the Underlying Shares or
(ii) the date on which all the Common Shares and the Underlying Shares may be
resold pursuant to Rule 144 without (x) the requirement for the Company to be in
compliance with the current public information requirement under Rule 144 as to
such securities and (y) volume or manner-of-sale restrictions (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would otherwise permit such termination.
xxxiii.Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for the repayment of outstanding Indebtedness as set forth in Annex C
hereto and the remainder for general corporate purposes, which may include
repayment of additional outstanding Indebtedness. The Company will use its
commercially reasonable best efforts to repay the indebtedness set forth on
Annex C promptly following the Closing.
xxxiv.Financial Information. The Company agrees to furnish the following to each
Purchaser during the Reporting Period (i) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after such filing, a copy of its Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’
        21 

--------------------------------------------------------------------------------



equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the Securities Act, (ii) unless the
following are either filed with the SEC through EDGAR and are available to the
public through the EDGAR system or are otherwise widely disseminated via a
recognized news release service (such as PR Newswire), within four (4) Business
Days after the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company, and (iii) unless the following are either filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.
xxxv.Listing of Shares; Stockholder Approval. In the time and manner required by
the Nasdaq Stock Market, the Company shall prepare and file with the Nasdaq
Stock Market an additional shares listing application covering all of the Common
Shares and Underlying Shares, and shall take all steps necessary to cause all of
the Common Shares and Underlying Shares to be approved for listing on the Nasdaq
Stock Market as promptly as possible thereafter; provided, however, that the
requirement to list the Underlying Shares shall be subject to the Company’s
first obtaining Stockholder Approval. In addition, the Company shall hold a
special meeting of stockholders within 75 calendar days of the date hereof for
the purpose of obtaining Stockholder Approval, with the recommendation of the
board of directors that such proposal be approved, and the Company shall solicit
proxies from its stockholders in connection therewith in the same manner as all
other management proposals in such proxy statement and all management-appointed
proxyholders shall vote their proxies in favor of such proposal. The Company
shall use its reasonable best efforts to obtain such Stockholder Approval. If
the Company does not obtain Stockholder Approval at the first meeting, the
Company shall call a meeting every six months thereafter to seek Stockholder
Approval until Stockholder Approval is obtained. The Company shall not take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on any applicable Trading Market (as defined
below).
xxxvi.Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Purchaser) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agents. Except as otherwise set forth in this Agreement, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Purchasers.
xxxvii.Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other agreement, including, without limitation, Section 4(g) of this Agreement;
provided that a Purchaser and its pledgee shall be required to comply with the
provisions of Section 4(g) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee.
        22 

--------------------------------------------------------------------------------



xxxviii.Disclosure of Transactions and Other Material Information. On or before
5:30 p.m., New York City time, on the first Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms of the transactions contemplated by this
Agreement and disclosing any other material, nonpublic information that the
Company may have provided to any Purchaser at any time prior thereto (including
any such information contained in the Supplemental Disclosure Document) in the
form required by the 1934 Act and attaching the material transaction documents
(including, without limitation, this Agreement) as exhibits to such filing
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing with the SEC, and without limitations of the Company’s
representations and warranties set forth in Section 3(jj), no Purchaser shall be
in possession of any material, nonpublic information received from the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide any
Purchaser with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the filing of the 8-K Filing with the SEC
without the express prior written consent of such Purchaser. If a Purchaser has,
or believes it has, received from the Company, any of its Subsidiaries, or any
of their respective officers or directors any such material, nonpublic
information regarding the Company or any of its Subsidiaries, it shall provide
the Company with written notice thereof. The Company shall, within five (5)
Trading Days of receipt of such notice, make public disclosure of such material,
nonpublic information or confirm in writing to such Purchaser that such
information does not constitute material, nonpublic information regarding the
Company or any of its Subsidiaries. “Trading Day” means any day on which the
Common Stock are traded on the Nasdaq Stock Market, or, if the Nasdaq Stock
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock are
then traded (a “Trading Market”); provided that “Trading Day” shall not include
any day on which the Common Stock are scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the Common Stock are suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time). Neither the Company, its Subsidiaries nor any Purchaser shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Purchaser, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Purchaser shall be provided a draft of such press release or other
public disclosure prior to its release and given the opportunity to comment).
Without the prior written consent of any applicable Purchaser, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of
such Purchaser in any filing, announcement, release or otherwise other than in
connection with this Agreement, as contemplated pursuant to the this Agreement,
unless such disclosure is required by law, regulation or the Nasdaq Stock
Market.
        23 

--------------------------------------------------------------------------------



xxxix.Reservation of Shares. The Company has reserved and shall keep available
at all times during which any of the Preferred Shares remains outstanding, free
of preemptive rights, the number of shares of Common Stock required for the
purpose of enabling the Company to issue the Underlying Shares upon conversion
of the Preferred Shares pursuant to the Certificate of Designation. The
Certificate of Designation sets forth the totality of the procedures required in
order to convert the Preferred Shares. No additional legal opinion, other
information or instructions shall be required of the Purchasers to convert their
Preferred Shares. The Company shall honor conversions of the Preferred Shares
and shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
xl.Acknowledgment of Dilution. The Company acknowledges that the issuance of the
Common Shares and the issuance of the Underlying Shares upon Conversion of the
Preferred Shares, may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares and
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
xli.Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
xlii.Removal of Legends. The legend set forth in Section 4(h) above shall be
promptly removed and the Company shall issue a Certificate without such legend
or any other legend to the holder of the applicable Shares or Underlying Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at the Depository Trust Company (“DTC”), if (i) such
Shares or Underlying Shares are registered for resale under the Securities Act
(provided that, if a Purchaser is selling pursuant to a Registration Statement
(as defined in Section 8 hereof), such Purchaser agrees to only sell such Shares
or Underlying Shares during such time that such Registration Statement is
effective and not withdrawn or suspended, and only as permitted by the
Registration Statement), (ii) such Shares or Underlying Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an affiliate of the
Company within the meaning of Rule 144(a)(1)), or (iii) such Shares or
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information
requirement under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the Registration
Statement Effectiveness (as defined in Section 8 hereof) or (ii) Rule 144
becoming available for the resale of Shares or Underlying Shares, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, the Company shall deliver to the Company’s transfer
agent (the “Transfer Agent”) irrevocable instructions to the Transfer Agent, and
any subsequent
        24 

--------------------------------------------------------------------------------



transfer agent, in substantially the form of Exhibit E attached hereto (the
“Irrevocable Transfer Agent Instructions”) that the Transfer Agent shall reissue
a Certificate representing the applicable Shares or Underlying Shares without
legend. Any fees (with respect to the Transfer Agent or otherwise) associated
with the removal of such legend shall be borne by the Company. Following the
Registration Statement Effectiveness, or at such earlier time as a legend is no
longer required for certain Shares or Underlying Shares (in which case a
Purchaser shall also be required to provide reasonable assurances, in the form
of seller and, if applicable, broker representation letters), the Company will
no later than two Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent (with notice to the Company) of (i) a legended
Certificate representing Shares or Underlying Shares (endorsed or with stock
powers attached, signatures guaranteed, or otherwise in form necessary to effect
the reissuance and/or transfer) or (ii) an opinion of counsel to the extent
required by Section 4(g), deliver or cause to be delivered to the transferee of
such Purchaser or such Purchaser, as applicable, evidence of a Certificate
representing such Shares or Underlying Shares that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 5(m) other than to comply with applicable law.
Certificates for Shares or Underlying Shares subject to legend removal hereunder
may be transmitted by the Transfer Agent to a Purchaser by crediting the account
of such Purchaser’s prime broker with DTC as directed by such Purchaser.
xliii.Irrevocable Transfer Agent Instructions. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in Section 5(m) (or instructions that are consistent
therewith) will be given by the Company to the Transfer Agent in connection with
this Agreement, other than with respect to the issuance of the Underlying Shares
upon a valid conversion of the Preferred Stock, and that the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents and
applicable law. The Company acknowledges that a breach by it of its obligations
under this Section 5(n) will cause irreparable harm to a Purchaser. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(n) will be inadequate and agrees, in the event of a breach
by the Company of the provisions of this Section 5(n), that a Purchaser shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
xliv.Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser an un-legended Certificate within two Trading Days after receipt
of all documents necessary for the removal of the legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such two Trading
Day period, such Purchaser is required to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three Trading Days after such Purchaser’s request and in
the Company’s sole discretion, either (i) pay cash to such Purchaser in an
amount equal to such Purchaser’s total purchase price (including
        25 

--------------------------------------------------------------------------------



brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the shares of Common Stock held by such
Purchaser equal to the number of shares of Common Stock so purchased shall be
forfeited to the Company and the Company’s obligation to deliver such book-entry
statement (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to such Purchaser book-entry statements
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (a)
such number of shares of Common Stock, multiplied by (b) the Closing Bid Price
on the Deadline Date. A Purchaser shall provide the Company written notice
indicating the amounts payable to such Purchaser in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company.
xlv.Nasdaq Listing Standard Rule 5635(d) Compliance. Notwithstanding anything in
this Agreement to the contrary, including without limitation Section 4(g), each
Purchaser, severally but not jointly, acknowledges and agrees that, in order to
ensure the Company’s compliance with Nasdaq Listing Standard Rule 5635(d) and
applicable interpretations thereunder in connection with the transactions
contemplated by this Agreement, until such time as Stockholder Approval is
obtained: (a) such Purchaser shall not vote the Common Shares on any proposal at
any special meeting or annual meeting of the stockholders of the Company seeking
approval from the stockholders of the Company with respect to the transactions
contemplated by the Transaction Documents, including the issuance of all of the
Underlying Shares in excess of 19.99% of the issued and outstanding Common Stock
on the date hereof; (b) such Purchaser understands and agrees that the Company
shall be entitled to take appropriate actions to enforce the voting restriction
in clause (a) hereof at any such special meeting or annual meeting of the
stockholders of the Company; (c) in addition to any other requirements under
this Agreement, as a condition of transfer of the Common Shares or any interest
therein, any transferee shall agree in writing to be bound by the terms of this
Section 4(p); and (d) such Purchaser understands and confirms that the Company
shall be relying on the foregoing covenants in entering into this Agreement and
issuing the Common Shares.
xlvi. Repayment of Paycheck Protection Program Loan. The Company shall repay in
full the entire amount of the loan, in the aggregate amount of $9,999,995.00,
the Company received under the Paycheck Protection Program within ten (10)
Business Days of the Closing Date.
xlvii.No Share Issuances. Prior to the Closing Date, other than the stock-based
compensation expense related to the employee stock option plan, the Company
shall not issue any shares of its capital stock or other equity securities (or
securities convertible into its equity securities).
6.Closing Conditions.
xlviii.The obligations of the Company to deliver the Shares to each Purchaser on
the Closing Date is subject to the satisfaction of each of the following
conditions:
        26 

--------------------------------------------------------------------------------



(i)The representations and warranties of such Purchaser contained in this
Agreement shall be true and correct on the date hereof and on and as of the
Closing Date as if made on and as of such date (except for representations and
warranties that speak as of a specific date, which are accurate as of such
specified date). Such Purchaser shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by it at or prior to the Closing Date.
(ii)The Company shall have obtained all governmental, regulatory or third party
consents, permits, approvals, registrations, waivers and any other required
approvals that are necessary for consummation of the purchase and sale of the
Shares at the Closing, all of which shall be and remain so long as necessary in
full force and effect. For the avoidance of doubt, any required approvals,
including without limitation the Stockholder Approval, that are not necessary
for the consummation of the purchase and sale of the Shares at the Closing shall
not be required by this clause (2).
(iii)No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
xlix.The obligations of each Purchaser to purchase its Shares on the Closing
Date is subject to the satisfaction of each of the following conditions:
(iv)The representations and warranties of the Company contained in this
Agreement shall be true and correct on the date hereof and on and as of the
Closing Date as if made on and as of such date (except for representations and
warranties that speak as of a specific date, which are accurate as of such
specified date). The Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Purchasers shall have received (i) a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect in the form attached hereto as Exhibit A-1 and (ii) a certificate in the
form attached hereto as Exhibit A-2, executed by the Secretary of the Company,
dated as of the Closing Date, attaching and certifying as to the completeness
and accuracy of (A) the Certificate of Incorporation, as amended, including the
Certificate of Designation, of the Company; (B) the Bylaws of the Company; (C)
resolutions of the board of directors (or an authorized committee thereof)
approving this Agreement and the transactions contemplated by this Agreement;
and (D) the report of election that certifies the results of the shareholder
votes from the Company’s annual shareholder meeting held on May 29, 2020.
(v)Since the date of execution of this Agreement, (i) no event or series of
events shall have occurred that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company shall not have commenced a voluntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law and (iii) there shall not have occurred the
commencement against the Company of an involuntary case or
        27 

--------------------------------------------------------------------------------



proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated bankrupt or insolvent.
(vi)The Company shall have duly executed and delivered to each Purchaser (i)
this Agreement, (ii) the Common Shares (in such amounts as set forth opposite
such Purchaser’s name in Annex A) and (iii) the Preferred Shares (in such
amounts as set forth opposite such Purchaser’s name in Annex A).
(vii)The Purchasers and Agents shall have received the opinion of Fenwick & West
LLP, counsel for the Company, dated as of the Closing Date, in substantially the
form of Exhibit B attached hereto.
(viii)The Company shall have delivered to the Purchasers a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Transfer Agent.
(ix)The Company shall have delivered to the Purchasers a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) days of the Closing Date.
(x)The Common Stock (I) shall be listed on the Nasdaq Stock Market and (II)
shall not have been suspended, as of the Closing Date, by the SEC or the Nasdaq
Stock Market from trading on the Nasdaq Stock Market nor shall suspension by the
SEC or the Nasdaq Stock Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Nasdaq Stock Market or (B) by falling
below the minimum listing maintenance requirements of the Nasdaq Stock Market.
(xi)The Nasdaq Stock Market shall have approved the listing of additional shares
application for the Common Shares and Underlying Shares.
(xii)The Purchasers shall have received evidence from the Secretary of State of
the State of Delaware that the Certificate of Designation has been filed with
the Secretary of State of the State of Delaware as of the Closing Date and has
become effective as of the Closing Date.
(xiii)The Company shall have delivered to the Purchasers a letter from the
Transfer Agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
(xiv)The Company shall have obtained all governmental, regulatory or third party
consents, permits, approvals, registrations, waivers and any other required
approvals that are necessary for consummation of the purchase and sale of the
Shares at the Closing, all of which shall be and remain so long as necessary in
full force and effect. For the avoidance of doubt, any required approvals,
including without limitation the Stockholder Approval, that are
        28 

--------------------------------------------------------------------------------



not necessary for the consummation of the purchase and sale of the Shares at the
Closing shall not be required by this clause (11).
(xv)No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
(xvi)The Company shall have delivered to the Purchasers an Acknowledgement
Letter in substantially the form of Exhibit F attached hereto executed by each
lender listed on Schedule 3(u) of Exhibit D attached hereto, or such other
evidence of the matters set forth therein as shall be satisfactory to the
Agents.
(xvii)The Company shall have delivered to such Purchaser such other documents
relating to the transactions contemplated by this Agreement as such Purchaser or
its counsel may reasonably request.
7.[Reserved]
8.Registration Rights.
l.Within 45 calendar days of the date hereof (the “Filing Deadline”), the
Company shall file with the SEC a registration statement on Form S-1 (an
“Initial Registration Statement”) providing for the resale by the Purchasers of
the Common Shares and the Underlying Shares (the “Registrable Securities”). The
Company shall use commercially reasonable efforts to (i) cause the Initial
Registration Statement to become effective within 90 days (120 days if reviewed
by the SEC) following the date hereof (the “Effectiveness Deadline” and, the
date on which the Registration Statement becomes effective, the “Registration
Statement Effectiveness”) and (ii) keep the Initial Registration Statement
effective at all times until (x) no Purchasers beneficially own any Registrable
Securities or (y) the Registrable Securities may be resold by the Purchaser
under Rule 144 of the Securities Act without (1) the requirement for the Company
to be in compliance with the current public information requirement under Rule
144 as to such securities and (2) volume or manner-of-sale restrictions.
li.In the event the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415 of the Securities
Act, be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Purchasers
thereof, (ii) use its reasonable efforts to file amendments to the Initial
Registration Statement as required by the SEC and/or (iii) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or, if
the Company is ineligible to register for resale the Registrable Securities on
Form S-3, such other form available to register for resale the Registrable
Securities as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
its commercially reasonable efforts to advocate with the SEC for the
registration of all of the Registrable Securities on the
        29 

--------------------------------------------------------------------------------



Initial Registration Statement. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (ii) or (iii) above, the Company will use its commercially
reasonable efforts to file with the SEC one or more registration statements on
Form S-3 or, if the Company is ineligible to register for resale the Registrable
Securities on Form S-3, such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”). For the purposes of this Agreement,
“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements) and amendments and
supplements to such Registration Statements, including post-effective
amendments.
lii.All expenses incurred by the Company in complying with Section 8 hereof,
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and expenses of counsel for the Company,
blue sky fees and expenses and the expense of any special audits incident to or
required by any such registration (but excluding the fees of legal counsel for
any Purchaser) shall be borne by the Company. All selling commissions applicable
to the sale of Registrable Securities and all fees and expenses of legal counsel
for any Purchaser relating to the sale of securities registered by or on behalf
of Purchasers (“Selling Expenses”) shall be borne by such Purchasers pro rata on
the basis of the number of securities so registered; provided, however, that,
with respect to Selling Expenses that constitute fees and expenses of legal
counsel, each Purchaser shall be responsible only for the fees and expenses of
such Purchaser’s legal counsel.
liii.The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed by the Filing Deadline (solely if the
Initial Registration Statement is also not declared effective by the SEC by the
Effectiveness Deadline), (ii) the Initial Registration Statement or the New
Registration Statement, as applicable, has not been declared effective by the
SEC by the Effectiveness Deadline, (iii) after such Registration Statement is
declared effective by the SEC, (A) such Registration Statement ceases for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities for which it is required to be effective or (B)
the Purchasers are not permitted to utilize the prospectus therein to resell
such Registrable Securities or (iv) after the date six months following the
Closing Date, and only in the event a Registration Statement is not effective or
available to sell all Registrable Securities, the Company fails to file with the
SEC any required reports under Section 13 or 15(d) of the 1934 Act such that it
is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as
a result of which the Purchasers who are not affiliates of the Company (as
defined in Rule 144(a)(1)) are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto) (each such event referred
to in clauses (i) through (iv), a “Registration Default” and, for purposes of
such clauses, the date on which such Registration Default occurs, a “Default
Date”), then in addition to any other rights the Purchasers may have hereunder
or under applicable law, on each such Default Date and on each monthly
anniversary of each such Default
        30 

--------------------------------------------------------------------------------



Date (if the applicable Registration Default shall not have been cured by such
date) until the applicable Registration Default is cured, the Company shall pay
to each Purchaser an amount in cash, as partial liquidated damages and not as a
penalty (“Liquidated Damages”), equal to 1.0% of the aggregate Purchase Price
paid by such Purchaser pursuant to this Agreement for any Registrable Securities
held by such Purchaser on the Default Date; provided, however, that if a
Purchaser fails to provide the Company with any information requested by the
Company that is required to be provided in such Registration Statement with
respect to such Purchaser as set forth herein, then, for purposes of this
Section, the Filing Deadline or Effectiveness Deadline, as applicable, for a
Registration Statement with respect to such Purchaser shall be extended until
five (5) Business Days following the date of receipt by the Company of such
required information from such Purchaser; and in no event shall the Company be
required hereunder to pay to any Purchaser pursuant to this Agreement an
aggregate amount that exceeds 5.0% of the Total Purchase Price paid by such
Purchaser for such Purchaser’s Securities. The Liquidated Damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of a Registration Default, except in the case of the
first Default Date. The Company shall deliver said cash payment to the Purchaser
by the fifth (5th) Business Day after the date payable. If the Company fails to
pay said cash payment to any Purchaser in full by the fifth (5th) Business Day
after the date payable, the Company will pay interest thereon at a rate of 5.0%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law, and calculated on the basis of a year consisting of 360 days) to
such Purchaser, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.
Notwithstanding the foregoing, nothing shall preclude any Purchaser from
pursuing or obtaining any available remedies at law, specific performance or
other equitable relief with respect to this Section in accordance with
applicable law. The parties agree that notwithstanding anything to the contrary
herein, no Liquidated Damages shall be payable to a Purchaser with respect to
any period during which all of such Purchaser’s Registrable Securities may be
sold by such Purchaser without volume or manner of sale restrictions under Rule
144 and the Company is in compliance with the current public information
requirements under Rule 144(c)(1) (or Rule 144(i)(2), if applicable).
liv.Indemnification
(i)To the extent permitted by law, the Company shall indemnify each Purchaser
and its directors, executive officers, shareholders, members, partners,
employees, and agents and each Person controlling such Purchaser within the
meaning of Section 15 of the Securities Act, with respect to which any
registration that has been effected pursuant to this Agreement, against all
claims, losses, damages and liabilities (or action in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 8(e)(3) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement, prospectus, any amendment or supplement
thereof, or other document prepared by the Company and incident to any such
registration, qualification or compliance or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse each Purchaser and its
directors, executive officers, shareholders, members, partners,
        31 

--------------------------------------------------------------------------------



employees, and agents and each Person controlling such Purchaser, for reasonable
legal and other out-of-pocket expenses reasonably incurred and documented in
connection with investigating or defending any such claim, loss, damage,
liability or action as incurred; provided that the Company will not be liable in
any such case to the extent that any untrue statement or omission or allegation
thereof is made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Purchaser expressly for use in
preparation of any Registration Statement, prospectus, amendment or supplement;
provided however, that the Company will not be liable in any such case where the
claim, loss, damage or liability arises out of or is related to the failure of
such Purchaser to comply with the covenants and agreements contained in this
Section 8 respecting sales of Registrable Securities, and except that the
foregoing indemnity agreement is subject to the condition that, insofar as it
relates to any such untrue statement or alleged untrue statement or omission or
alleged omission made in any preliminary prospectus but eliminated or remedied
in the amended prospectus on file with the SEC at the time any Registration
Statement becomes effective or in an amended prospectus filed with the SEC
pursuant to Rule 424(b) which meets the requirements of Section 10(a) of the
Securities Act (each, a “Final Prospectus”), such indemnity shall not inure to
the benefit of any such Purchaser or any such controlling Person, if a copy of a
Final Prospectus furnished by the Company to the Purchaser for delivery was not
furnished to the Person asserting the loss, liability, claim or damage at or
prior to the time such furnishing is required by the Securities Act and a Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage.
(ii)Each Purchaser will severally, and not jointly, indemnify the Company, each
of its directors and officers, and each Person who controls the Company within
the meaning of Section 15 of the Securities Act, against all claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 8(e)(3) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, or any amendment or supplement thereof,
incident to any such registration, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse the Company, such
directors and officers, and each Person controlling the Company for reasonable
legal and other out-of-pocket expenses reasonably incurred and documented in
connection with investigating or defending any such claim, loss, damage,
liability or action as incurred, in each case to the extent, but only to the
extent, that such untrue statement or omission or allegation thereof is made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Purchaser expressly for use in preparation of
any Registration Statement, prospectus, amendment or supplement; provided that
the indemnity shall not apply to the extent that such claim, loss, damage or
liability results from the fact that the Final Prospectus was not made available
to the Person asserting the loss, liability, claim or damage at or prior to the
time such furnishing is required by the Securities Act and a Final Prospectus
would have cured the defect giving rise to such loss, claim, damage or
liability. Notwithstanding the foregoing, a Purchaser’s aggregate liability
pursuant to this subsection (2) and subsection (4) shall not exceed
        32 

--------------------------------------------------------------------------------



the net proceeds received by the Purchaser from the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.
(iii)Each party entitled to indemnification under this Section 8(e) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent. No
Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.
(iv)If the indemnification provided for in this Section 8(e) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
9.Miscellaneous.
lv.Termination. In the event that the Closing shall not have occurred with
respect to a Purchaser on or before five (5) Business Days from the date hereof
due to the Company’s or such Purchaser’s failure to satisfy the conditions set
forth in Section 6 above (and the nonbreaching party does not waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
        33 

--------------------------------------------------------------------------------



lvi.Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
lvii.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
lviii.Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
lix.Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
lx.Entire Agreement; Amendments. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the holders of
Common Shares representing at least a majority of the amount of the Common
Shares, or, if prior to the Closing Date, the Purchasers listed on Annex A as
being obligated to purchase at least a majority of the aggregate amount of the
Common Shares and the Underlying Shares; provided no amendment to Section 9(a)
may be made without the consent of each Purchaser. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it
        34 

--------------------------------------------------------------------------------



applies to less than all of the holders of the Shares then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement or holders
of Shares, as the case may be. The Company has not, directly or indirectly, made
any agreements with any Purchaser relating to the terms or conditions of the
transactions contemplated by this Agreement except as set forth in this
Agreement. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Purchaser has made any commitment or promise or
has any other obligation to provide any financing to the Company or otherwise.
lxi.Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
If to the Company, to its address and facsimile number set forth on the
Company’s signature page hereto,
with a copy (for informational purposes only) to:
Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Telephone: 
Email: 
Attention: 
If to the Transfer Agent:
EQ Shareowner Services
1110 Centre Pointe Curve, Suite 101
Mendota Heights, MN 55120
Telephone:
Attention: 


If to a Purchaser, to its address and facsimile number set forth on its
signature page hereto.
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight
        35 

--------------------------------------------------------------------------------



courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.
lxii.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder. A Purchaser may assign
some or all of its rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be a Purchaser hereunder with respect to
such assigned rights.
lxiii.No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors, assigns,
Indemnified Parties and Indemnitees, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except that the Agents may
rely upon the representations and warranties contained in Sections 3 and 4
hereof.
lxiv.Survival. Unless this Agreement is terminated under Section 9(a), the
representations and warranties of the Company and the Purchasers contained in
Sections 3 and 4, and the agreements and covenants set forth in Sections 2, 5, 8
and 9 shall survive the Closing. Each Purchaser shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.
lxv.Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
lxvi.Indemnification. In consideration of each Purchaser’s execution and
delivery of this Agreement and acquiring the Securities hereunder and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless each Purchaser and
each of their stockholders, partners, members, officers, directors and employees
and any of the foregoing Persons’ agents (collectively, the “Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and reasonable expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
delivered by the Company in accordance with this Agreement, (b) any breach of
any covenant, agreement or obligation of the Company contained in this Agreement
or any other certificate, instrument or document contemplated hereby or thereby
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated
        36 

--------------------------------------------------------------------------------



hereby or thereby (unless such action is solely based upon a material breach of
such Purchaser’s representations, warranties or covenants under this Agreement
or any agreements or understandings such Purchaser may have with any such
stockholder or any violations by such Purchaser of state or federal securities
laws or any conduct by such Purchaser which is finally judicially determined to
constitute fraud, gross negligence or willful misconduct). For the avoidance of
doubt, the mechanics and procedures with respect to the rights and obligations
for the Registration Rights granted pursuant to Section 8 hereof shall be as
provided in Section 8(e).
lxvii.No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
lxviii.Remedies. Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in this Agreement and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security) to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Purchasers. The Company
therefore agrees that a Purchaser shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
lxix.Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever any Purchaser exercises a right, election, demand or option under this
Agreement and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
lxx.Payment Restoration. To the extent that the Company makes a payment or
payments to the Purchasers hereunder or the Purchasers enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
lxxi.Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser hereunder are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser hereunder. Nothing
contained herein and no action taken by any Purchaser
        37 

--------------------------------------------------------------------------------



pursuant hereto, shall be deemed to constitute the Purchasers as, and the
Company acknowledges that the Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
and the Company will not assert any such claim with respect to such obligations
or the transactions contemplated by this Agreement and the Company acknowledges
that the Purchasers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. The Company
acknowledges and each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.


[Signature Pages Follow]
        38 


--------------------------------------------------------------------------------



The undersigned has executed this Agreement as of the date first set forth
above.

THE COMPANY:AMYRIS, INC.
By:  
(Signature)
Name: 
Title:  
Address:
5885 Hollis Street, Suite 100
Emeryville, CA 94608
Attention:
Facsimile:
Email:

The undersigned has executed this Agreement as of the date first set forth
above.

PURCHASER:[ ]


        
(Signature)
Name:  
Title:  


Delivery Address: __________________


_________________



Address for purposes of notice:
        
        






[Signature Page to Securities Purchase Agreement]